ORDEN VII
La reorganización de la Rama Judicial establecida por la Ley de la Judicatura de Puerto Rico de 1994, según en-mendada, requirió de la expedición de unas órdenes admi-nistrativas transitorias que permitieran atender los cam-bios paulatinos del Sistema Judicial, sin afectar los servicios que ofrecen los tribunales a los ciudadanos y fa-*968cilitando la adaptación del sistema durante el periodo ini-cial de la reorganización. Al presente, algunas de estas nor-mas administrativas han sido debidamente atendidas en otras reglamentaciones del Sistema Judicial; otras, con el transcurso del tiempo, ya han cumplido su propósito. Se dejan sin efecto las órdenes siguientes: Orden VII sobre Reglas para la Administración del Tribunal de Primera Instancia Transitorias, Orden IX sobre Normas para la Evaluación de la Implantación de la Ley de la Judicatura de 1994 de 20 de enero de 1995; Orden XII sobre el Envío al Tribunal Supremo para su Trámite y Resolución de Re-cursos de Revisión Pendientes ante el Tribunal Superior, conforme los Artículos 3.002(e), 5.003(a)(5) y 9.004(a) de la Ley de la Judicatura de Puerto Rico de 1994, y Orden XIII sobre el Envío al Tribunal de Circuito de Apelaciones de los Recursos Pendientes ante el Tribunal Superior Originados en el Tribunal de Distrito o el Tribunal Municipal del 23 de enero de 1995.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales